559 S.E.2d 554 (2001)
Linda BURGESS, Joy Clement, Bonnie Eddleman, Meta Fisher, Terry Kesler, Tommy Knox, Gene Moore and Mark Sides
v.
Merle Rudy BUSBY.
No. 196PA01.
Supreme Court of North Carolina.
December 20, 2001.
John H. Capitano, John P. Barringer, Charlotte, for Busby.
Arthur J. Donaldson, Rachel Scott Decker, Greensboro, for Burgess et al.
Prior report: 354 N.C. 351, 553 S.E.2d 679.

ORDER
Upon consideration of the petition filed by Defendant for rehearing of the decision of this Court pursuant to Rule 31, N. C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th day of December 2001."